Case: 21-30172    Document: 00516401824       Page: 1    Date Filed: 07/21/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                               No. 21-30172                          July 21, 2022
                             Summary Calendar                       Lyle W. Cayce
                                                                         Clerk

   Dennis Ray Davis, Jr.,

                                                        Plaintiff—Appellant,

                                    versus

   Police Department of Shreveport; District Attorneys
   Office Caddo Parish; Sheriffs Office of Caddo Parish;
   State of Louisiana; City of Shreveport; Jousha
   Mayfiled; James E. Stewart, Jr.; Casey Jones; Steve
   Pator; Mekisha Creal; Ramona Emanuel; Brady D.
   O’Callaghan; Ronald J. Mittico; Wilbert Payor; Laura
   Fulco; Cherly Stills; Record Department Caddo
   Correctional Center; Yolanda; Carlos Prudhomme;
   Antona Florence; Public Service Commission Caddo
   Parish; Foster Campbell; Louisiana State Bar
   Association; Judiciary Commissioner; Office of
   Disciplinary Counsel,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 5:17-CV-531


   Before Davis, Graves, and Higginson, Circuit Judges.
Case: 21-30172      Document: 00516401824           Page: 2     Date Filed: 07/21/2022

                                     No. 21-30172


   Per Curiam:*
          Dennis Ray Davis, Jr., now Louisiana prisoner # 469947, appeals the
   dismissal of his civil action pursuant to 28 U.S.C. § 1915(e) as frivolous and
   for failure to state a claim. On appeal, Davis, a sanctioned litigant who paid
   the filing fee in this court, challenges the denial of bail when he was a pretrial
   detainee, arguing that the claim does not challenge a criminal judgment and
   is not barred by Heck v. Humphrey, 512 U.S. 477 (1994), typographical and
   booking errors resulted in the denial of bail, and he was falsely imprisoned
   due to the denial of bail. Davis contends that the following were involved in
   denying him bail: the Caddo Parish Sheriff’s Office; the Record Department
   of the Caddo Parish Correctional Center; staff at the Caddo Parish
   Correctional Center; Yolanda Williams; Cherly Stills; and Sheriff Steve
   Prator. Additionally, Davis contends that the district court erred in referring
   his case to a magistrate judge without his consent, and he moves for the
   appointment of counsel.
          Although the district court did not dismiss the foregoing denial of bail
   and false imprisonment claim as malicious, we may affirm on any basis
   supported by the record. See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th
   Cir. 1992). Because the claim repeats the same factual allegations presented
   in Davis’s earlier cases, it warranted dismissal as malicious, and we affirm on
   that basis. See Pittman v. Moore, 980 F.2d 994, 995 (5th Cir. 1993); Bailey v.
   Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988); § 1915(e)(2)(B)(i); see also
   Davis v. Wilson, No. 5:17-CV-1269, 2021 WL 1619348 (W.D. La. Apr. 26,
   2021) (unpublished); Davis v. Wyche, No. 5:18-CV-9, 2018 WL 2946399
   (W.D. La. June 12, 2018) (unpublished); Davis v. Wyche, No. 5:17-CV-1230,
   2017 WL 6503992 (W.D. La. Dec. 18, 2017) (unpublished).



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 21-30172        Document: 00516401824         Page: 3    Date Filed: 07/21/2022




                                     No. 21-30172


          Next, it is unavailing for Davis to challenge the district court’s referral
   of the case to the magistrate judge for a report and recommendation. Such a
   delegation, as well as the magistrate judge’s issuance of findings and
   recommendations, is authorized under 28 U.S.C. § 636(b)(1), which does not
   require the consent of the parties. Last, by Davis’s failure to brief, all of his
   remaining claims are abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25
   (5th Cir. 1993).
          Accordingly, the judgment of the district court is AFFIRMED as
   modified. Davis’s motion for appointment of counsel is DENIED. We
   reiterate that Davis is barred under § 1915(g) from proceeding in forma
   pauperis in any civil action or appeal filed while he is incarcerated or detained
   in any facility unless he is under imminent danger of serious physical injury.
   See § 1915(g); see also Davis v. Whyce, 763 F. App’x 348, 349 (5th Cir. 2019);
   Davis v. Comm’r Caddo Parish, 777 F. App’x 775, 776 (5th Cir. 2019).
   Further, Davis is WARNED that future repetitive filings in this court or any
   court subject to this court’s jurisdiction may subject him to sanctions, which
   may include dismissal, monetary sanctions, and restrictions on his ability to
   file pleadings.




                                           3